DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-9 and 11-15 are pending and claim 10 is cancelled. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamitani (U.S 2015/0060012) in view of Killeen (U.S. 2013/0000759).

With respect to claims 1 and 15, Kamitani discloses a fluid system (abstract) produced by an integrated process (product by process; figures 1-10 being an integrated device #10), comprising:
a fluid active region (figure 1, #100) comprising at least one fluid-guiding unit (figure 4) each of which comprises:
an inlet plate (figure 2, #96) comprising at least one inlet aperture (figure 2, the inlet of #06); a substrate (figure 4, #91);
a resonance plate (figure 4, #51) having a central aperture (figure 4, #52), wherein a first chamber (figure 4, #92) is formed between the resonance plate and the inlet plate (figure 4);
an actuating plate (figure 4, #40) having a suspension part (figure 4, #41), an outer frame part (figure 4, #61) and at least one vacant space (figure 4, #62);
a piezoelectric element (figure 4, #42) attached on a surface of the suspension part (figure 4, its top surface) of the actuating plate (as the piezoelectric element is what moves the actuating part); 
a fluid channel (figure 2, noted at 107c) in communication with the outlet aperture of the fluid active region (figure 2, #55), and comprising plural branch channels (figure 2, going to #24 and #37), wherein the fluid discharged from the fluid active region is split by the branch channels (figure 2), so that a predetermined amount of the fluid to be transported is achieved (figure 2, the predetermined amount of fluid going to both #24 and #37);
a convergence chamber (figure 2, the noted chamber after#107c, which can be understood as either the section before #24/37, or the chambers just after#24/#37) in communication with the fluid channel for allowing the fluid to be accumulated therein (figure 2, prior to that of #108); and a plurality of valves (figure 2, valves #102 and #103), each of which disposed in the corresponding branch channel (figure 2), wherein the fluid is discharged out to an output region (figure 2, the region traveling out of 
Killeen, figure 3, discloses valves 301 and 303 with corresponding diaphragms 321 and 323, as well as a controller controlling the piezoelectric actuators which control the various flexible membranes (paragraph 0052) allowing for proper position for restricting the flow of fluid to the desired flow rate. Paragraph 0004, specifically discloses such controlled valves replacing what would have been passive check valves, allowing for improving the fluid exiting the pump to be at higher pressures then just passive check valves along with further control over the flow rates.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate controlled valves such as disclosed by Killeen as the valves (102 and 103) of Kamitani, as utilizing controlled valves in place of passive check valves improves the fluid control of the fluid in the system allowing for desired flow rates to be controlled.
With respect to claim 2, Kamitani discloses the at least one fluid-guiding unit of the fluid active region comprises plural fluid-guiding units (paragraph0149, discloses multiple numbers of 101 which can be in parallel or series), and the plural fluid-guiding units are connected with each other in a serial arrangement to transport the fluid (paragraph 0149).
With respect to claim 3, Kamitani discloses the at least one fluid-guiding unit of the fluid active region comprises plural fluid-guiding units (paragraph0149, discloses multiple numbers of 101 which can 
With respect to claim 4, Kamitani discloses the at least one fluid-guiding unit of the fluid active region comprises plural fluid-guiding units (paragraph0149, discloses multiple numbers of 101 which can be in parallel or series), and the plural fluid-guiding units are connected with each other in a serial and parallel arrangement to transport the fluid (paragraph0149).
With respect to claims 5 and 6, Kamitani disclose the at least one fluid-guiding unit of the fluid active region comprises plural fluid-guiding units, and the plural fluid-guiding units are connected with each other (paragraph 0149), but fails to disclose in a ring-shaped arrangement or in a honeycomb arrangement to transport the fluid.
It would have been obvious to one having ordinary skill in the art that the fluid-guiding units of Kamitani could be connected in a ring-shaped arrangement or in a honeycomb arrangement, since it has been held that mere duplication and rearranging of parts of an invention involves only routine skill in the art. MPEP 2144.04 (VI-B&C). Please note in the instant application, paragraph 0035, applicant has not disclosed any criticality for the claimed limitations. It is understood then, that including more of the units in the system would increase the amount of fluid that can be moved, and the arrangement of them into a ring or honeycomb pattern would have a desired flow arrangement to occur, or even one that would simply be the location of where the devices are located.
With respect to claim 7, Kamitani discloses the lengths of the plural branch channels (figure 2) are preset according to the predetermined amount of the fluid to be transported (figure 2, paragraph 0023-0024, the reduced size of the device allowing for desired high flow rates).
With respect to claim 8, Kamitani discloses the width of the plural branch channels (figure 2) are preset according to the required amount of the fluid to be transported (figure 2, paragraph 0023-0024, the reduced size of the device allowing for desired high flow rates).

With respect to claim 12, Kamitani discloses the plural branch channels are connected with each other in a serial arrangement (figure 2, as the second branch is arranged after the first branch (i.e. fluid flows into the first branch and if 108A is closed, it flows through the second branch at#37).
With respect to claim 13, Kamitani discloses, the plural branch channels are connected with each other in a parallel arrangement (figure 2, when both #108a and #108b allow for fluid to flow from 24 and 37 to 22 and 34, the flow paths are in parallel).
With respect to claim 14, Kamitani discloses the plural branch channels are connected with each other in a serial and parallel arrangement (figure 2, see above rejection of claims 12 and 13, as the serial and parallel arrangement of their connection depends on the valves opening).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamitani in view of Killeen as applied to claim 1 above, further in view of Herz (U.S. 2013/0068325).
With respect to claim 9, Kamitani discloses the fluid system according to claim 1 and includes the use of multiple valves, but fails to disclose each of the valves comprises:
a base comprising a first passage and a second passage separated from each other and in communication with the corresponding branch channel, wherein a cavity is concavely formed on
a surface of the base, and the cavity comprises a first outlet in communication with the first passage and a second outlet in communication with the second passage;
a piezoelectric actuator comprising a carrier plate and a piezoelectric ceramic plate, wherein the piezoelectric ceramic plate is attached on a first surface of the carrier plate, and the cavity of the base is covered and closed by the piezoelectric actuator; and

a linking bar having a first end and a second end, wherein the first end of the linking bar is connected with a second surface of the carrier plate, the linking bar is inserted into the second outlet and movable within the second outlet, and a stopping part is formed at the second end of the linking bar for closing the second outlet, wherein a cross section area of the stopping part has a diameter larger than the diameter of the second outlet,
wherein when the piezoelectric actuator is enabled to drive, the carrier plate is driven to move, and the stopping part of the linking bar is correspondingly moved to selectively close or open the second outlet, so that the fluid is selectively transported through the corresponding branch channel.
Herz discloses valves (figure 4), the valves comprising a base (figure 4, #120) comprising a first passage (figure 1, the passage going into #424) and a second passage (figure 4, flow passage #425) separated from each other (figure 4, via the elements between them) and in communication with the corresponding branch channel (figure 4, the fluid path bringing fluid to #424 understood as a branch), wherein a cavity (figure 4, the cavity where #422 is located) is concavely formed on a surface of the base (figure 4, as #430 moves with respect to its held sides it concaves up and down), and the cavity comprises a first outlet (figure 4, the outlet where #424 meets where adjacent where #126 is)in communication with the first passage and a second outlet (figure 4, the outlet where the arrow#125 is located, where the first outlet is the inlet into #125 and the second outlet is the actual outlet of #125) in communication with the second passage (figure 4, allowing fluid to flow from #125 to #425);
a piezoelectric actuator (figure 4, #452/430) comprising a carrier plate (figure 4, #430) and a piezoelectric ceramic plate (figure 4, #452, paragraph 0030 discloses it being ceramic), wherein the piezoelectric ceramic plate is attached on a first surface of the carrier plate (figure 4, being the top side of #430), and the cavity of the base is covered and closed by the piezoelectric actuator (figure 4, covered and closed to the top via #430/452); and

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the valve element disclosed by Herz I figure 4, as the valve element after the two noted branch flow paths in Kamitani's figure 2, as this would allow the system to utilize controlled valves rather then check valves to further allow for the system to control the flow of fluid through it with not just the pump of Kamitani but with control of the pump and the valves, as noted Killeen introduces controlled valves in claim 1, Herz further discloses controlled valves and specific structure for such piezo controlled valves.
Response to Arguments
Applicant's arguments filed 04/09/2021 have been fully considered but they are not persuasive. Applicant argues that there is no motivation to replace the valves 102/103 of Kamitani with the valves 301/303 of Killeen for a person skilled in the art. The examiner disagrees, as paragraphs 0051 and 0052 of Killeen disclose the membranes (check valves membranes) are controlled to allow for the proper position for restricting the flow of the fluid to the desired flow rate. This would have been advantageous to the valves of Kamitani, as allowing the desired flow rates to occur every time. Kamitani discloses, paragraph 0034 the use of check valves for allowing the control of a pressure difference between the first and second region, paragraphs 0099. Kamitani further discloses, paragraph 0118 (and also in 0121), that the pressure difference between the first valve chamber 26 and the second valve chamber 23 is small, so that the pressure difference does not fluctuate extremely, this can prevent the diaphragm from being broken. The combination of allowing the system to automate the valves to allow for further control over them and the passive of the airflow between them would further prevent the system from being broken as more fluid control is allowed with controlled valves. The applicant further makes an argument that Killian is used for fluid transfer able to pump fluid and produce substantial pressure, for example in a range of 50 bar to 1000 bar of pressure (this is also noted in a liquid system not an air system). This is true and is stated in paragraph 0026, the examiner notes that this is directed towards various embodiments for use in high performance liquid chromatography instrument, and is an embodiment of the use of such controlled valves not limiting it. The background of Killeen discloses, paragraph 0003, that micro pumps may produce .06 bar to 2.0 bar and further notes that such controlled piezoelectric valves are known to be used at 3 bar (paragraph 0004). Paragraph 0004 specifically says, “Using a piezoelectric actuator, or the inlet and outlet valves may be passive check valves. However, passive check valves are typically inappropriate for high pressure piezoelectrically actuated Which as understood to the examiner indicates such piezolectrically-actuated valves are used with pressures of 3bar. Kamitani, paragraph 0139 and 0133, discloses the use of 300 kpa as the pressure (being 3bar). This does not dissuade the application of controlled valves of Killeen to be used in Kamitani, but rather indicates such controlled valves are already being used at such pressure. Furthermore, Killeen never discloses that their valves are only used in pressure of over 50 bar, as that was an example of what systems are capable of. The rationale to incorporate a controller aspect to the valves of Kamitani as disclosed by Killeen would still understood as being beneficiary in controlling the flow of the air in the system.
Applicant further argues that the incorporate of Killeen into Kamitani would increase the complexity of the structure and the difficulty of operation of the device and is an unfavorable choice. The examiner agrees the complexity of the structure would increase as the control system of the valves is incorporated, but disagrees that the difficulty of operation would also be an unfavorable choice. There is no proof of this in either reference, but rather difficulty of operation would decrease, as the system of Kamitani would have further control over its fluid flow in the system. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397.  The examiner can normally be reached on M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        Thursday, April 15, 2021